NOTICE: This opinion is subject to motions for rehearing under Rule 22 as well
as formal revision before publication in the New Hampshire Reports. Readers are
requested to notify the Reporter, Supreme Court of New Hampshire, One Charles
Doe Drive, Concord, New Hampshire 03301, of any editorial errors in order that
corrections may be made before the opinion goes to press. Errors may be
reported by e-mail at the following address: reporter@courts.state.nh.us.
Opinions are available on the Internet by 9:00 a.m. on the morning of their
release. The direct address of the court’s home page is:
http://www.courts.state.nh.us/supreme.

                 THE SUPREME COURT OF NEW HAMPSHIRE

                           ___________________________

Compensation Appeals Board
No. 2019-0464

                       APPEAL OF LAURA LEBORGNE
                (New Hampshire Compensation Appeals Board)

                            Argued: June 3, 2020
                       Opinion Issued: August 12, 2020

      Cleveland, Waters and Bass, P.A., of Concord (Mark D. Wiseman and
Callan E. Sullivan on the brief, and Mr. Wiseman orally), for the petitioner.


      Devine, Millimet & Branch, Professional Association, of Manchester (Eric
G. Falkenham on the brief and orally), for the respondent.


       HANTZ MARCONI, J. The petitioner, Laura LeBorgne, appeals a decision
of the New Hampshire Compensation Appeals Board (CAB) upholding the
denial of her request for reimbursement for massage therapy that she received
in New York to treat an injury suffered while working for the respondent, Elliot
Hospital. She argues that the CAB erred in finding that she failed to satisfy her
burden to prove that the treatment was reasonable, necessary, and related to
her workplace injury, and in applying the requirements of RSA 281-A:23, V(c)
(2010) to her case. We reverse and remand.

                                        I

      The following facts were found by the CAB or are undisputed in the
record. In May 2011, while working as a nurse for the respondent, the
petitioner was injured when she was transitioning a patient from a chair to a
bed. The petitioner reported feeling sudden and severe pain in her jaw, neck,
shoulder, and upper right side of her body. Shortly thereafter, the petitioner
was diagnosed with a trapezius strain and was initially prescribed a
combination of ice, physical therapy, and trigger point injections. This
treatment failed to fully control the petitioner’s pain, and she reported feeling
as though she had “hit a wall and was not improving,” and that she needed to
see a specialist. She was prescribed several types of medications, including
muscle relaxers and opioids, but the relief they provided was not significant
enough to “resume life.”

       Between 2012 and 2016, the petitioner was consistently treated with
opioids to control her pain though the petitioner reported that these
medications did not help and she had difficulty sleeping. She was also treated
with physical therapy, trigger point injections, and acupuncture during this
time. As of 2016, the petitioner’s treating physician in New Hampshire had
diagnosed her with “chronic myofascial pain of [the] right cervical spine and
shoulder girdle” and stated that he was weaning her off opioid medications.
Her doctor had also prescribed chiropractic treatments and massage therapy,
and reported that this regimen of treatment was “necessary to maintain her
daily function.”

      The petitioner subsequently moved to New York, where she currently
resides, and started seeing Dr. Charles Kim, an orthopedic pain specialist. He
took the petitioner off opioid medications, prescribed a new muscle relaxer, and
ordered the continuance of massage therapy. Not all of Kim’s
contemporaneous treatment notes reference massage therapy. Kim later wrote
two letters summarizing the petitioner’s treatment plan and stating his medical
opinion that the massage therapy the petitioner had undergone was reasonable
and necessary in managing the petitioner’s work-related injury. In a June
2018 letter, Kim explained that he was seeing the petitioner for “treatment and
management of right shoulder pain/right upper back pain” and highlighted
that she had been completing weekly deep tissue massages, which in
combination with other treatment provided a “significant decrease in pain.”
Kim further opined, “It is medically necessary that [the petitioner] continue
with weekly deep tissue massages with [a] licensed massage therapist as this
has been an intricate part of her rehabilitation and management of pain since
2012.” In his letter dated September 2018, Kim further stated,

            It is my medical opinion that the weekly massage therapy is
      reasonable and necessary in managing chronic shoulder pain from
      [the petitioner’s] work related injury. Massage therapy improves
      mobility, circulation and helps decrease pain. Her current
      treatment plan has significantly improve[d] her quality of life and




                                        2
      mental health and enables her to manage pain without the use of
      narcotics.

       The petitioner reported to the CAB that she still experiences pain “24/7,”
her baseline for pain is a 4 out of 10, and she experiences flare-ups where the
pain jumps to a 6 or 7 out of 10. However, the petitioner also reported that the
combination of the new muscle relaxer and the continued massage therapy has
led to a better quality of life, and that she can sleep now and is no longer in a
“fog” due to the opioid medications. The petitioner was still being treated by
Kim at the time of the CAB’s hearing.

       The treatments at issue are the massage therapy that the petitioner
received in New York from two licensed massage therapists (LMTs) from May
2017 to January 2018. The petitioner received deep tissue massages with
myofascial release in sixty-minute sessions, once a week, with a focus on her
right shoulder. She reported that the massage therapy has maintained her
baseline pain level of 4 out of 10 and that she tries not to miss a treatment.

       Prior to the start of the petitioner’s treatments in New York, the
respondent had covered the cost of her massage therapy. In New York,
however, the petitioner paid for her treatments out of pocket, purchasing
sessions in blocks of 10 because it was less expensive, and including a
customary 20% tip. In 2017, the petitioner requested reimbursement for her
massage therapy treatment in New York, submitting the bills that she had paid
for personally. Her claim was denied, and the petitioner requested a hearing
with the New Hampshire Department of Labor to review this decision. After a
hearing, the department hearing officer concluded that the petitioner’s “claim
for reimbursement shall remain denied.” See RSA 281-A:43, I(a) (2010). The
petitioner appealed the hearing officer’s decision to the CAB. See RSA 281-
A:43, I(b) (2010).

       Prior to the department hearing, Dr. Andrew Farber met with the
petitioner and conducted an Independent Medical Examination (IME). Farber
spent five minutes with the petitioner and reviewed her medical records. He
reported that “[t]here is no need for further physical therapy or surgical
treatment,” but also stated that the petitioner had not reached a “maximum
medical endpoint.” Farber concluded that the petitioner’s ongoing massage
therapy treatment was “excessive” and “[t]herefore, . . . was not reasonable,
related or medically necessary to her [2011] injury.”

      For her hearing before the CAB, the petitioner provided evidence of her
medical history, including treatment records from her previous doctors, Kim’s
contemporaneous treatment notes and opinion letters, treatment records from
the two New York LMTs, and letters from the LMTs explaining their training
and qualifications. The evidence provided to the CAB also included Farber’s



                                        3
IME report and the petitioner’s testimony. Following the hearing, the CAB
concluded “[o]n the issue of RSA 281-A:23, . . . the [petitioner] has not met her
burden of proof to show by a preponderance of the evidence that the medical
treatments . . . are reasonable, medically necessary, and [causally] related to
her workplace injury on May 19, 2011.” In its discussion, the CAB stated:

      The panel finds that Ms. LeBorgne was a credible witness. It also
      gives Dr. Kim’s medical opinions and recommendations substantial
      weight as a treating physician, but found the fact that massage
      therapy was missing from several of his notes disturbing. Dr. Kim
      does explain the treatment plan more clearly in two letters that
      were written at the request of the [petitioner]. We also find that Dr.
      Kim’s medical opinions to be slightly more reasonable and sounder
      than those of Dr. Farber, who is an independent medical examiner
      that only spent five minutes with the [petitioner] and conducted a
      review of her medical records.

(Record citations omitted.) The CAB continued:

            However, the [respondent] argued that the [petitioner] did
      not meet her burden of proof, and that the treatment was not
      reasonable. It further argued that it did cover [prior] massage
      therapy . . . because those Licensed Massage Therapists . . . did
      complete the required workers compensation form for the State of
      New Hampshire. However, the [respondent] argues that the claim
      should be denied, because the New York LMTs did not complete or
      submit the workers compensation form . . . .

The CAB discussed and applied the requirements of RSA 281-A:23, V(c), and
evaluated whether the petitioner met the statute’s “good cause” exception to
waive the requirement for submission of the New Hampshire Workers’
Compensation Medical Form (form) within 10 days of the first treatment. The
CAB determined that there was not good cause to waive the 10-day reporting
requirement.

      The petitioner filed a motion for a rehearing, to which the respondent
objected. The CAB denied the petitioner’s motion, and this appeal followed.
See RSA 281-A:43, I(c) (2010).

                                        II

      We will not disturb the CAB’s decision absent an error of law, or unless,
by a clear preponderance of the evidence, we find it to be unjust or
unreasonable. Appeal of Panaggio, 172 N.H. 13, 15 (2019); see RSA 541:13
(2007). As the appealing party, the petitioner has the burden of demonstrating



                                        4
that the CAB’s decision was erroneous. Appeal of Panaggio, 172 N.H. at 15.
All findings of the CAB upon questions of fact properly before it are deemed to
be prima facie lawful and reasonable. Id.; see RSA 541:13. Thus, we review
the CAB’s factual findings deferentially. Appeal of Panaggio, 172 N.H. at 15.
We review its statutory interpretation de novo. Id.

      On appeal, the petitioner argues that the CAB erred by improperly
considering the failure of her massage therapists to submit the form required
by RSA 281-A:23, V(c) in making its determination that the massage therapy
treatment itself was not reasonable, necessary, and related to her workplace
injury. The respondent counters that the CAB’s analysis of the requirements
under RSA 281-A:23, V(c) amounted to a separate and alternative finding
barring the petitioner from receiving reimbursement. These arguments arise
from conflicting interpretations of the CAB’s decision. The interpretation of the
CAB’s decision presents a question of law, which we review de novo. See Guy
v. Town of Temple, 157 N.H. 642, 649 (2008). Based upon our review of the
CAB’s decision, we agree with the petitioner that the CAB erroneously
considered noncompliance with RSA 281-A:23, V(c) in its determination of
whether the treatment was reasonable, necessary, and related to her workplace
injury.

       The relevant provisions of New Hampshire’s Workers’ Compensation Law
are contained in RSA 281-A:23 (Supp. 2019). Pursuant to paragraph I of this
statute, “[a]n employer subject to this chapter . . . shall furnish or cause to be
furnished to an injured employee reasonable medical . . . services . . . for such
period as the nature of the injury may require.” RSA 281-A:23, I. Thus, an
employer has a continuing obligation to pay for medical care for as long as is
required by an injured employee’s condition when it bears liability for the initial
injury that necessitated the subsequent health care. Appeal of Wingate, 149
N.H. 12, 15 (2002). The claimant bears the burden of proving that the
subsequent medical treatment is reasonable and required as a result of the
injury. Id. The claimant is entitled to compensation for medical treatment only
so long as the condition or disability requiring the treatment is causally related
to the initial compensable treatment. Id. Thus, to obtain reimbursement for
medical treatment under RSA 281-A:23, I, the claimant must prove that the
treatment is reasonable, necessary, and related to the workplace injury. See
id.

      A brief description of RSA 281-A:23, V is also necessary to put the CAB’s
decision in context. The New Hampshire Workers’ Compensation Medical Form
was developed pursuant to paragraph V as the “form on which health care
providers and health care facilities shall report medical, surgical or other
remedial treatment.” RSA 281-A:23, V(b). The report shall include, but is not
limited to, information relating to the medical status of the employee and the
employee’s ability to return to work, “and any other information to enable the



                                        5
employer or insurance carrier to determine the benefits, if any, that are due
and payable.” Id. Subparagraph V(c) provides in relevant part:

      The commissioner may assess a civil penalty of up to $2,500 on
      any health care provider who without sufficient cause, as
      determined by the commissioner, bills an injured employee or his
      or her employer for services covered by insurers or self-insurers
      under this chapter. There shall be no reimbursement for services
      rendered, unless the health care provider or health care facility
      giving medical, surgical, or other remedial treatment furnishes the
      report required in subparagraph (b) to the employer, insurance
      company, or claims adjusting company within 10 days of the first
      treatment. . . . The employer, claims adjustment company, self-
      insurer or insurer shall pay the health care provider or health care
      facility within 30 days of receipt of a bill for services.

RSA 281-A:23, V(c) (emphasis added).

        Turning now to the CAB’s decision, we conclude that it cannot be fairly
characterized as having articulated two separate and alternative rulings — the
first on the issue of the petitioner’s burden to prove the treatment was
reasonable, necessary, and related to her workplace injury; and the second on
the issue of the requirements of RSA 281-A:23, V(c). The CAB’s conclusion is
limited to a decision “[o]n the issue of RSA 281-A:23.” (Emphasis added.) That
conclusion, in its entirety, was that the petitioner had “not met her burden of
proof to show by a preponderance of the evidence that the medical treatments
. . . are reasonable, medically necessary, and [causally] related to her
workplace injury.” In reaching this conclusion, the CAB gave “Dr. Kim’s
medical opinions and recommendations substantial weight as a treating
physician,” see Appeal of Morin, 140 N.H. 515, 519 (1995), and found his
opinions to be “slightly more reasonable and sounder than those of Dr. Farber,”
who the CAB noted “only spent five minutes with the” petitioner and reviewed
her medical records. The CAB also found that the petitioner, who testified to
the benefits of massage therapy as part of her ongoing treatment plan to
manage her work-related injury, “was a credible witness.”

       The CAB then transitioned to a discussion of RSA 281-A:23, V(c),
beginning its analysis by saying, “However, the [respondent] argued that the
[petitioner] did not meet her burden of proof, and that the treatment was not
reasonable.” Immediately thereafter, the CAB specifically noted the respondent
argued that it covered prior massage therapy “because those Licensed Massage
Therapists . . . complete[d] the . . . workers compensation form for the State of
New Hampshire,” as required by RSA 281-A:23, and further argued that the
petitioner’s current claim for reimbursement should be denied because the New
York LMTs failed to submit the required form. Following its application of



                                       6
subparagraph V(c), the CAB concluded that the petitioner had not met her
burden of proof. We understand the CAB to have weighed its finding of
noncompliance with RSA 281-A:23, V(c) against its prior statements finding the
petitioner’s testimony credible, affording Kim’s medical opinions “substantial
weight,” and finding Kim’s opinions more reasonable than Farber’s, to reach a
single conclusion — that the petitioner failed to establish that her treatment
was reasonable, necessary, and related to her workplace injury.1 This
constituted legal error.

       Failure to meet the requirements of RSA 281-A:23, V(c) is irrelevant to
the determination of whether the treatment received was reasonable,
necessary, and related to the workplace injury under RSA 281-A:23, I. See
RSA 281-A:23. When determining the reasonableness of treatment, “the proper
analysis is whether the petitioner presented objective evidence showing, that at
the time the [treatment was] ordered, it was reasonable for [the petitioner] to
seek further treatment, be it diagnostic or palliative.” Appeal of Lalime, 141
N.H. 534, 538 (1996) (holding that the petitioner’s negative test results did not
render the cost of testing and treatment unreasonable). Whether a health care
provider furnished a Workers’ Compensation Medical Form within 10 days of
the first treatment simply does not bear on the question of whether the
treatment itself was reasonable, necessary, and related to a patient-employee’s
workplace injury. See RSA 281-A:23, I, V(c); cf. Appeal of Lalime, 141 N.H. at
537-38. Thus, the CAB improperly determined that the petitioner had failed to
establish that her New York massage therapy treatment was reasonable,
necessary, and related to her 2011 injury because the form required by RSA
281-A:23, V(c) had not been submitted.

       The respondent argues that, notwithstanding the CAB’s consideration of
the LMTs’ failure to submit a Workers’ Compensation Medical Form, the CAB’s
discussion of the evidence presented supports its finding that the New York
massage therapy treatment was not reasonable, necessary, and related to the
petitioner’s 2011 injury. The respondent interprets the CAB’s order as having
found that Kim’s opinion failed to support the petitioner’s contentions,
grounding this interpretation in the CAB’s statement that it “found the fact
that massage therapy was missing from several of [Kim’s] notes disturbing.”
Although some of Kim’s contemporaneous treatment notes did not explicitly list
massage therapy as part of the petitioner’s treatment plan, and “our task is not
to determine whether we would have found differently than did the board, or to

1 Our interpretation of the CAB’s decision is strengthened by the CAB’s ruling on the petitioner’s
motion for rehearing. Although the petitioner argued, inter alia, in her motion for rehearing that
the requirements of subparagraph V(c) have “nothing to do with the threshold issue of whether
the medical treatment itself is reasonable, necessary, and related to the work injury,” the only
reason explicitly articulated within the CAB’s decision for denying the motion was: “The refusal of
[petitioner’s] providers to complete and submit Worker’s Compensation Medical Forms is not good
cause within the meaning of RSA 281-A:23 V.”



                                                 7
reweigh the evidence,” Appeal of Dean Foods, 158 N.H. 467, 474 (2009)
(quotation omitted), the CAB’s own characterization of the evidence before it
belies the respondent’s interpretation of the CAB’s decision, see Guy, 157 N.H.
at 649.

       The CAB afforded “substantial weight” to Kim’s opinion that “weekly
massage therapy is reasonable and necessary in managing . . . [the petitioner’s]
work related injury” despite the apparent disconnect between some of his
contemporaneous treatment notes and subsequent opinion letters. See Appeal
of Morin, 140 N.H. at 519 (“Treating physicians are especially important in a
workers’ compensation case . . . .”). Although an administrative board is free to
reject even an uncontradicted medical opinion so long as it identifies the
considerations supporting its decision to do so, Appeal of Kehoe, 141 N.H. 412,
418-19 (1996), we do not interpret the CAB’s decision as having rejected the
medical evidence provided by Kim, see Guy, 157 N.H. at 649.

      To the contrary, the CAB explicitly found that Kim “ordered the
continuance of massage therapy.” Moreover, the petitioner testified that during
her visits with Kim, he verbally recommended that she receive massage therapy
treatment, and the CAB credited the petitioner’s testimony. The CAB did note
what it deemed to be a “disturbing” discrepancy in the documentary evidence
Kim provided, but immediately thereafter noted that Kim’s two opinion letters
“explain[ed] the treatment plan more clearly,” and found “Dr. Kim’s medical
opinions to be slightly more reasonable and sounder than those of Dr. Farber.”
Even assuming the CAB discounted the weight it might have otherwise afforded
Kim’s medical opinion, the CAB did not conclude, as the respondent asserts,
that Kim’s “opinion failed to support the [petitioner’s] contentions.”

       The respondent also argues that Kim’s contemporaneous notes qualify as
competent evidence in the record to support the CAB’s ultimate decision that
the petitioner did not carry her burden of proof. Although it is true that an
administrative board’s findings of fact will not be disturbed if they are
supported by competent evidence in the record “upon which the board’s
decision reasonably could have been made,” Appeal of Dean Foods, 158 N.H. at
474, the CAB’s decision finding that the petitioner had not met her burden of
proof could not “reasonably . . . have been made” based upon Kim’s notes, id.,
in light of its other findings.

       As discussed above, although some of Kim’s notes did not contain his
recommendation that the petitioner continue massage therapy, the CAB
explicitly found that Kim ordered the continuance of massage therapy and gave
substantial weight to his opinion that massage therapy was reasonable and
necessary in treating her work-related injury. The CAB could not reasonably
have found that the petitioner failed to prove that the massage therapy
treatment at issue was reasonable, necessary, and related to her workplace



                                       8
injury because some of Kim’s notes did not contain the massage
recommendation, while also finding, based upon the evidence before it, that
Kim ordered the continuance of massage therapy. See Appeal of Lemire-
Courville Associates, 127 N.H. 21, 32 (1985) (explaining that an administrative
board cannot rest its decision on contradictory factual findings). Therefore,
Kim’s notes do not constitute competent evidence in the record upon which the
CAB’s decision could reasonably have been made. See Appeal of Dean Foods,
158 N.H. at 474.

       To summarize, we agree with the petitioner that the CAB improperly
considered the LMTs’ failure to submit forms pursuant to RSA 281-A:23, V(c)
in its determination that the petitioner failed to establish the treatment was
reasonable, necessary, and related to her 2011 workplace injury. See RSA
281-A:23, I; Appeal of Wingate, 149 N.H. at 15. We also find that, given the
CAB’s factual findings and credibility determinations, there is not competent
evidence in the record upon which we could affirm the CAB’s conclusion that
the petitioner did not carry her burden under RSA 281-A:23, I. We therefore
reverse the board’s decision that the petitioner did not meet her burden to
prove that the treatment at issue was reasonable, necessary, and related to her
workplace injury. See Appeal of Panaggio, 172 N.H. at 15; Appeal of Wingate,
149 N.H. at 15; see also RSA 541:13.

                                        III

      The respondent maintains that the petitioner is nonetheless barred from
being reimbursed for her New York massage therapy treatment because the
LMTs failed to comply with the requirements of RSA 281-A:23, V(c), which the
respondent asserts provides “a stand-alone basis sufficient to support the
CAB’s refusal to order the [petitioner] be reimbursed.” The petitioner argues
that the requirements of RSA 281-A:23, V(c) apply only to reimbursement
arrangements between a health care provider and an insurance carrier and/or
employer. Therefore, she asserts, because she is seeking reimbursement for
treatments she had paid for personally, the CAB erred in applying
subparagraph V(c)’s requirement that a Workers’ Compensation Medical Form
be submitted within 10 days of the first treatment to her case. The plain
language of the statute supports the petitioner’s interpretation.

       On questions of statutory interpretation, this court is the final arbiter of
the intent of the legislature as expressed in the words of a statute considered
as a whole. Appeal of Phillips, 169 N.H. 177, 180 (2016). We first examine the
language of the statute and ascribe the plain and ordinary meanings to the
words used. Id. We interpret legislative intent from the statute as written and
will not consider what the legislature might have said or add language that the
legislature did not see fit to include. Id. We construe the Workers’
Compensation Law liberally to give the broadest reasonable effect to its



                                         9
remedial purpose. Id.; see Appeal of Griffin, 140 N.H. 650, 654 (1996)
(explaining that we “resolv[e] all reasonable doubts in statutory construction in
favor of the injured employee in order to give the broadest reasonable effect to
the remedial purpose of workers’ compensation laws”); cf., e.g., Appeal of
Levesque, 136 N.H. 211, 213-14 (1992) (holding RSA 281-A:23, I, does not
distinguish between palliative and curative care).

       The respondent points to the mandatory language in RSA 281-A:23, V(c),
stating, “[t]here shall be no reimbursement for services rendered,” as evidence
that the legislature did not intend to create a distinction based upon the party
seeking to be reimbursed. We must interpret this clause in the context of the
statute as a whole, see Appeal of Phillips, 169 N.H. at 180, and in doing so,
arrive at the opposite conclusion, see id.; Appeal of Morin, 140 N.H. at 519.

      The sentence to which the respondent refers reads in full — “There shall
be no reimbursement for services rendered, unless the health care provider or
health care facility giving medical, surgical, or other remedial treatment
furnishes the report required in subparagraph (b) to the employer, insurance
company, or claims adjusting company within 10 days of the first treatment.”
RSA 281-A:23, V(c). The parties do not dispute that under subparagraphs V(b)
and (c), it is the health care provider and/or health care facility that must both
“report” information via the developed form and “furnish[] the report”
accordingly. RSA 281-A:23, V(b)-(c). The parties dispute whom the statute
contemplates as the actor seeking reimbursement under subparagraph V(c).

       The health care provider or facility must furnish the pertinent report to
effectuate “reimbursement for services rendered.” RSA 281-A:23, V(c); see id.
The plain and ordinary meaning of “render” is “to give back, deliver, yield,
cause to become,” and “to do (a service) for another.” Webster’s Third New
International Dictionary 1922 (unabridged ed. 2002); see K.L.N. Construction
Co. v. Town of Pelham, 167 N.H. 180, 185 (2014) (“When a term is not defined
in the statute, we look to its common usage, using the dictionary for
guidance.”); see also RSA 21:2 (2012). In other words, this language in
subparagraph V(c) addresses the requirements for reimbursement when the
party seeking reimbursement is the party “render[ing],” or delivering, services
to another, i.e., the health care provider or health care facility. RSA 281-A:23,
V(c).

       This interpretation is strengthened by the fact that subparagraph V(c), as
a whole, is focused on health care providers and health care facilities, not the
recipients of treatment from such entities. See id. The final sentence of the
subparagraph states, “The employer, claims adjustment company, self-insurer
or insurer shall pay the health care provider or health care facility within 30
days of receipt of a bill for services.” Id. (emphasis added). The first sentence
of the subparagraph supports this construction as well. It provides, “The



                                        10
commissioner may assess a civil penalty of up to $2,500 on any health care
provider who without sufficient cause, as determined by the commissioner,
bills an injured employee or his or her employer for services covered by
insurers or self-insurers under this chapter.” Id. The contemplated actor
seeking to be paid for services rendered is “any health care provider,” id., and
the provision states that it is improper for any such provider to seek payment
from a patient-employee or her employer without sufficient cause when
services are covered by insurers or self-insurers. See id.

         Thus, we conclude that RSA 281-A:23, V(c)’s provision stating that
“[t]here shall be no reimbursement for services rendered” applies only to health
care providers and health care facilities seeking “reimbursement for services
rendered.” Id. By the plain language of RSA 281-A:23, V(c), its requirements
do not apply to a patient-employee who is seeking reimbursement of payments
that she made to providers for treatment she received. See id. That the
legislature did not see fit to create a parallel set of requirements for patient-
employees who are seeking reimbursement for payments made to health care
providers does not change our conclusion. See Appeal of Phillips, 169 N.H. at
180 (“We interpret legislative intent from the statute as written and will not
consider what the legislature might have said or add language the legislature
did not see fit to include.”). Compare RSA 281-A:23, with N.Y. Workers’
Compensation Law § 13 (West, Westlaw through L.2019, chapter 758 &
L.2020, chapters 1 to 56, 58 to 127) (“The employee shall not be entitled to
recover any amount expended by him for such treatment or services unless
. . . .”). We also disagree with the respondent that New Hampshire
Administrative Rules, Lab 508.01(b) supports a different conclusion. See N.H.
Admin. R., Lab 508.01(b) (tracking language of RSA 281-A:23, V(c)). Our
construction of the statute is consistent with our goal of giving the broadest
reasonable effect to the remedial purpose of the Workers’ Compensation Law.
See Appeal of Morin, 140 N.H. at 519; Appeal of Phillips, 169 N.H. at 180.

       Because we construe RSA 281-A:23, V(c) as inapplicable to the
petitioner’s case, we need not address the parties’ arguments pertaining to the
“good cause” exception of subparagraph V(c). See RSA 281-A:23, V(c).

      In sum, we reverse the CAB’s decision that the petitioner failed to prove
the massage therapy treatment at issue was reasonable, necessary, and related
to her 2011 workplace injury, and we remand to the CAB for a calculation of
the petitioner’s benefits. See Appeal of Kehoe, 141 N.H. at 420.

                                     Reversed and remanded.


      HICKS, BASSETT, and DONOVAN, JJ., concurred.




                                       11